Citation Nr: 0603232	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected residuals of a left 
nephrectomy, for congenital hydronephrosis due to aberrant 
lower polar vessel.

2.  Entitlement to service connection for gout as secondary 
to the service-connected residuals of a left nephrectomy, for 
congenital hydronephrosis due to aberrant lower polar vessel.

3.  Entitlement to service connection for fatigue as 
secondary to the service-connected residuals of a left 
nephrectomy, for congenital hydronephrosis due to aberrant 
lower polar vessel.

4.  Entitlement to service connection for proteinuria of 
right kidney as secondary to the service-connected residuals 
of a left nephrectomy, for congenital hydronephrosis due to 
aberrant lower polar vessel. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran served in the reserves and had active duty for 
training with the Army National Guard from January 1968 
through June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Issues numbered 1 through 3, above, were 
decided in February 2002 rating decision, and issue number 4 
in an April 2003 rating decision.  The case is now before the 
Board for appellate review.

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

The claims folder contains an April 2001 VA Form 21-22 
designating Disabled American Veteran's (DAV) as the 
veteran's representative.  The veteran's October 2002 letter 
states that he has not appointed the Disabled American 
Veterans to represent him.  The file contains a VA Form 21-
22, dated in April 2001, which purports to appoint DAV as the 
veteran's representative.  Since October 2002, DAV has 
continued to act as though it were the veteran's 
representative, appearing at the March 2004 DRO hearing and 
filing several statements on the veteran's behalf.  The RO 
should clarify DAV's status in this claim, and obtain a new 
VA Form 21-22, if appropriate.


REMAND

The veteran seeks service connection for several disabilities 
that he contends are secondary to his service-connected 
residuals of a left nephrectomy.  In particular, he is 
claiming service connection for hypertension, gout, fatigue, 
and proteinuria.  The veteran's contentions, his available 
service medical records, his available private medical 
records, and his VA examination reports have been reviewed.  
A remand is required for necessary development of these 
claims.

The law required that upon receipt of a substantially 
complete application for benefits, VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate the claim.  See 38 C.F.R. § 3.159(c) (2005).  

Private Treatment Records

A remand is required in order to allow VA the opportunity to 
assist the veteran to collect private treatment records to 
support his claims.  VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, including records from private medical 
care providers.  Such reasonable efforts will generally 
consist of an initial request for the records, and if the 
records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1) (2005).  In this matter, the veteran 
has submitted statements from several doctors purporting to 
be his private treating physicians, including doctors Gibson, 
Simmons, Bolisay, and Galloway.  The record contains no 
evidence that VA has attempted to obtain full treatment 
records from any of these private treating physicians, and no 
such records exist in the claims folder.  Thus, additional 
development is necessary.

Federally Controlled Records

A remand is required in order to allow VA to fulfill its 
obligation to obtain federally controlled records regarding 
this veteran.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, including military records, service medical records, 
VA medical records, and records from other Federal agencies, 
such as the Social Security Administration.  38 C.F.R. 
§ 3.159(c)(2) (2005).  "Records of veterans on National 
Guard duties are maintained by the personnel office of the 
Service National Guard Center where the veteran is serving."  
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M-21-1, Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 
(February 25, 2005).  

The veteran's claims folder contains some service records, 
including the medical board evaluation, but it is not clear 
that this is a compete copy of the service medical records, 
and the record does not reflect requests for complete service 
medical records from either a records clearinghouse, or from 
the National Guard unit at which the veteran was assigned.  

In November 2001, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  Aside from a copy 
of the decision, the SSA records are not a part of the claims 
folder, and they do not appear to have ever been requested. 

There is an undated letter in the claims folder regarding the 
veteran's treatment at the Biloxi Division of the Gulf Coast 
Veterans Health Care System.  The letter references treatment 
in or around March 2003.  There are no VA treatment records 
in the claims folder and they do not appear to have ever been 
requested.

Thus, additional development is required to collect Federally 
controlled documents regarding this veteran, including 
service records, SSA records, and VA treatment records.

Nature and Etiology of Current Disabilities

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The veteran was afforded a general VA examination in January 
2002 and two genitourinary VA examinations in January 2002 
and March 2003.  Neither of these examinations contains 
sufficient medical information or evidence for VA to make a 
decision in this case.  Thus, once the additional evidence is 
gathered and associated with the claims folder, additional 
development is required in this regard.

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any of his claimed 
disabilities.  Except for duplicative 
evidence, obtain the records from each 
health care provider the veteran 
identifies, as well as those presently 
identified in the case file, and 
associate the records obtained with his 
claims folder. 

2.	Contact the veteran to obtain information 
regarding his reserve service, including 
the specific units in which he served, 
and the dates of such service.  It 
appears that he was transferred to the 
1065th Transportation Company with the 
Mississippi National Guard, but all 
assignments should be addressed.  Then, 
contact the appropriate records 
clearinghouse, as well as each reserve 
unit and request that any and all service 
records, including reserve service 
medical records be provided.  Document 
all efforts made in connection with this 
request, and associate the records 
obtained with his claims folder.

3.	Obtain the Social Security Administration 
(SSA) records pertinent to the veteran's 
claim for Social Security disability 
benefits including the medical records 
relied upon concerning that claim.  
Associate the records obtained with his 
claims folder.  A decision was made on 
the veteran's SSA claim in November 2001.

4.	Once all of the above development takes 
place, and all records obtained are 
associated with the claims folder, obtain 
an updated VA examination(s) regarding 
each of the veteran's claimed 
disabilities.  In particular,
?	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
?	The examiner should report on the 
current status of the veteran's 
disability.  In particular, the 
examiner should offer an opinion 
as to whether it is more likely 
than not (i.e. probably greater 
than 50 percent), at least as 
likely as not (i.e. probably 50 
percent), or less likely than not 
(i.e. probably less than 50 
percent) that the disability is 
related to the veteran's service 
connected residuals of a left for 
congenital hydronephrosis due to 
aberrant lower polar vessel, or 
directly related to any of the 
veteran's military service.  
?	The clinical basis for the 
examiner's opinion(s) should be 
set forth in detail.

5.	Readjudicate the each of the veteran's 
four claims for service connection.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 
(West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

